Title: To James Madison from James Monroe, 20 August 1805
From: Monroe, James
To: Madison, James


          
            ⟨No. 33⟩; ⟨Du⟩;plicate
            Sir
            London August 20. 1805
          
          I had an interview with Lord Mulgrave yesterday on the late seizure of ⟨ou⟩;r vessels, which I am sorry to observe presented the prospect of a less favorable ⟨r⟩;esult than I had anticipated from the preceeding one. He asserted the principle ⟨i⟩;n the fullest extent, that a neutral power had no right to a commerce, with the colonies of an enemy in time of war, which it had not in time of peace; and that ⟨e⟩;very extension of it in the former state, beyond the limit of the latter, was due to the concession of Great-Britain, not to the right of the neutral power. I denied ⟨t⟩;he principle in equal extent and insisted that G. Britain had no more right ⟨in⟩; war to interfere with or controul the commerce of a neutral power with the ⟨co⟩;lonies of an enemy, than she had in peace. As we could not agree on the ⟨p⟩;rinciple, I asked on what footing his government was willing to place the trade? His reply shewed that it was not disposed to relax in the slightest degree from the ⟨d⟩;octrine of the late decrees of the courts of admiralty and appeals; which go to ⟨cu⟩;t up completely by the roots the whole Commerce of the U. States in the produce ⟨of⟩; the colonies of its enemies, other than for the home consumption of their citizens. ⟨I⟩; urged in as strong terms as I could the objections which occurred to me to this ⟨p⟩;retention, but he shewed no disposition to accommodate, so that we parted⟨a⟩;s remote from an accord as possibly could be. I asked Lord Mulgrave ⟨wh⟩;ether I should consider the sentiments which he expressed as those of his ⟨go⟩;vernment? He said he had in the commencement expressed a desire that ⟨o⟩;ur conversations Should be considered rather as informal, than official, ⟨a⟩;s entered into more in the hope of producing an accord than in the expectation that we should ultimately disagree—that he was sorry to find that we could not agree; that however he should report the result to the cabinet, & ⟨gi⟩;ve me such an answer to my letters, for my government, of the views of his own, ⟨a⟩;s it might wish to be taken of its conduct and policy in this business. ⟨I⟩; do not state the arguments that were used in the conference on each side, because ⟨th⟩;ose of Lord Mulgrave will probably be furnished by himself, and you will ⟨re⟩;adily conceive those to which I resorted. What the ultimate decision of his government may be I cannot pretend to say. It is possible that he held the ⟨tone⟩; mentioned above, in the late conference, to see whether I could be prevailed ⟨on to⟩; accommodate with his views. It is difficult to believe that it will yeild ⟨no⟩; accommodation on its part to our just claims in the present State of pu⟨blick⟩; affairs.
          In my former interview with Lord Mulgrave he informed me that I ⟨should⟩; find by the reports which he gave me, that most of the vessels had been dism⟨issed;⟩; and it appeared by the reports that some of them had been, one or two on the o⟨pinion⟩; of Docr Laurence counsel for the Captured, which had been taken in the a⟨bsence⟩; of the King’s proctor. I returned to him the reports to obtain copies for yo⟨u.⟩; Genl Lyman had informed me that others have been since dismissed, and as ⟨he⟩; thought some that had been seized on the new doctrine of Continuity of Voy⟨age;⟩; tho’ nothing to countenance such an expectation escaped from Lord Mu⟨lgrave⟩; in the last conference.
          It is decided on consideration of all circumstances, that Mr Bowd⟨oin⟩; will repair to Paris where he will probably remain till he receives the ord⟨ers⟩; of the President, and that Mr Erving will proceed immediately to Mad⟨rid⟩; to relieve Mr. Pinckney. Mr Bowdoin by being on that ground will be ⟨more⟩; in the way of obeying such orders as he may receive than here; and bo⟨th he⟩; and Mr. Erving respectively may perhaps take their ground with greate⟨r⟩; propriety in this stage, while it is known that our government has not ⟨acted⟩; than afterwards. I am, Sir, with great respect and esteem, Your very obedt. ⟨Serv⟩;
          
            Jas. Monroe
          
        